Citation Nr: 0903094	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from August 1966 
to August 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Providence, Rhode 
Island.

Although the veteran was awarded service connection in 
October 2005, he was rated as noncompensable effective March 
21, 2005.  The veteran subsequently requested that his claim 
be reviewed by a Decision Review Officer (DRO).  In January 
2006, the DRO increased the veteran's initial rating from 
noncompensable to 10 percent effective March 21, 2005.  The 
veteran has further appealed the decision of the DRO.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (stating that even when a 
benefit has been partially granted, a claim remains in 
controversy since the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulation).


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as depressed mood, anxiety, 
suspiciousness, paranoia, exaggerated startle response, panic 
attacks 2-3 times per month, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  An August 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a letter dated in August 2005 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the August 2005 letter advised the 
veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records and records from other Federal agencies.

The Board observes that the August 2005 letter was sent to 
the veteran prior to the October 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The veteran never received this notice regarding 
his initial rating claim for PTSD.

Nevertheless, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.

Thus, the Board finds that there has been no prejudice to the 
veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issue. 
 See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess; cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).

Under the holding of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
 The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

With respect to the veteran's claim, the Board observes that 
the Court, in Vazquez-Flores, distinguished claims for 
increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the veteran's claims is 
not necessary.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records. The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the veteran was afforded a VA 
examination in August 2005 with respect to the issue decided 
herein.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

The Board has considered whether staged ratings were 
appropriate in the present case.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 
Vet. App. 505 (2007).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the veteran's service-connected PTSD disability has 
increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

Initially, the Board notes that the veteran has been 
diagnosed with other Axis-I disorders, including panic 
disorder (without agoraphobia), major depressive disorder, 
and alcohol dependence, in addition to his service-connected 
PTSD.  While the some of the symptoms exhibited by the 
veteran may be attributable to one or more of these 
disorders, the October 2005 VA examiner stated that he could 
not delineate the symptoms or definitely attribute them to 
the specific disorders.  In this case, the veteran receives 
the benefit of the doubt and the symptoms are attributed to 
the service-connected disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

The veteran is currently assigned a 10 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  Under this diagnostic code, a 10 percent 
evaluation is warranted when there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence under the laws and regulations, 
the Board concludes that the veteran's PTSD symptoms most 
closely approximate those contemplated by the 30 percent 
evaluation.  For the reasons discussed in more detail below, 
the evidence does not support a higher initial evaluation for 
PTSD.

Throughout the appeal period, the veteran has exhibited 
symptoms related to his PTSD such as depressed mood, 
suspiciousness, paranoia, exaggerated startle response, 
anxiety, panic attacks approximately 2-3 times per month, and 
chronic sleep impairment.  The veteran stated in August 2005 
that he feels worthless and inadequate 50 percent of the time 
and hopeless sometimes.  The veteran characterizes himself as 
a chronic light sleeper who has nightmares and wakes up many 
times each night to survey his surroundings.  The veteran 
indicated that he avoids large crowds and tries to sit in the 
corner when out at a restaurant, demonstrating paranoia and 
suspiciousness.  The veteran's ex-wife described the 
veteran's exaggerated startle response and wrote that she 
counseled their son never to come upon him suddenly.  The 
August 2005 examiner described his affect as one of anxiety.

Symptoms associated with evaluation higher than 30 percent 
include impairment in thought process, speech, or 
communication, persistent hallucinations, grossly 
inappropriate behavior, inability to perform activities of 
daily living, disorientation in time and place, and memory 
loss.  The veteran has not exhibited these symptoms.  On the 
contrary, the veteran has shown a neat appearance, a friendly 
manner, normal memory function, appropriate speech and 
affect, and full orientation.  See October 2005 Mental 
Evaluation.

While the veteran has stated he suffers from 2-3 panic 
attacks per month, this is within the scope of a 30 percent 
evaluation.  Higher evaluations are characterized by panic 
attacks occurring more than once a week or a continuing state 
of panic.  

Higher evaluations also contemplate the veteran being a 
persistent threat to himself and others.  This includes 
impaired impulse control and with unprovoked irritability and 
episodes of violence.  While the veteran's ex-wife has 
submitted a statement describing two past instances of fear 
of bodily harm, no physical harm appears to have resulted.  
At his mental examination in October 2005, the veteran 
claimed no homicidal or suicidal thoughts.  The veteran 
described himself as a heavy drinker and a barroom brawler 
upon returning from Vietnam, but there does not appear to be 
any recent instances of physical misconduct or unprovoked 
violence.  The veteran was charged with driving under the 
influence in 2004; however, one such instance of poor 
judgment does not demonstrate a pattern of irritability or 
violence suggesting an evaluation of higher than 30 percent.

Finally, a higher evaluation may be characterized by 
difficulty in establishing and maintaining effective social 
and work relationships.  In this case, there is scant 
evidence in the record that the veteran's PTSD affects his 
occupational and social skills.  Although he is recently 
divorced and has stated he prefers isolation, the veteran has 
also stated that he has good relationships with his son, 
sisters, and father, and has four to five close friends.  In 
the context of work, the veteran has been consistently 
employed since separation.  Since 1985, the veteran has been 
self-employed, working as a salesman/trade representative for 
two manufacturing companies.  His long-time occupation 
suggests that he is fully capable of cultivating and 
maintaining interpersonal relationships regardless of his 
preference for isolation.  

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores.  GAF scores are a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

Treatment records from August 2005 and October 2005 reflect 
GAF scores ranging from 54 to 61. A GAF score of 61-70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Such evidence is indicative of moderate 
symptomatology.

The Board observes that the veteran's GAF scores from this 
period are consistent with a 30 percent evaluation and the 
symptomatology contemplated by such evaluation.  Thus, the 
assignment of these scores lends additional support to the 
veteran's claim for a higher initial evaluation.  As there 
are multiple scores from this period which all support the 30 
percent evaluation assigned by the Board, it finds that no 
further discussion is needed regarding the assignment of 
these GAF scores.

In sum, the veteran's symptoms including depressed mood, 
anxiousness, suspiciousness, paranoia, exaggerated startle 
response, less than weekly panic attacks, and chronic sleep 
impairment are all indicative of a 30 percent evaluation.  
However, an evaluation of higher than 30 percent is not 
applicable because the veteran is not socially or 
occupationally impaired to the degree required by the 
regulation.  While the veteran's social skills may suffer 
because of his desire for isolation, a higher evaluation is 
not warranted solely on those grounds.  38 C.F.R. § 4.126(b) 
(2008).  Additionally, the veteran has not exhibited the 
mental deficiencies contemplated as symptoms by evaluations 
higher than 30 percent such as speech deficiency, impaired 
thinking and judgment, impaired memory, or difficulty 
understanding complex commands.  Given the preceding 
evidence, the Board concludes that the veteran's PTSD 
disability most closely approximates a 30 percent evaluation 
and that a preponderance of the evidence is against a higher 
evaluation.
	

ORDER

A 30 percent initial rating, and no higher, for PTSD is 
granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


